DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim 5, as amended 02 November 2021, is further amended to depend from claim 1. 
Authorization for this examiner’s amendment was given in a telephonic interview with Agent of Record Carlo Ocampo on 17 December 2021. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following 
The particularly-significant, distinguishing structural and functional features are a display device wherein each of the first sensing scan signal and the second sensing scan signal is composed of a turn-on level in a first period, a turn-off level in a second period after the first period, a turn-on level in a third period after the second period, and a turn-off level in a fourth period after the third period; and the fourth period of the first sensing scan signal precedes the third period of the second sensing scan signal, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Tani; Ryosuke et al., US 20170004765 A1, describes a display device containing a display panel formed of a plurality of subpixels, each having a drive transistor, a scan transistor, a timing controller, and each connected to a transistor-switched sense line for detecting and compensating for the drive transistor’s threshold and mobility variance (see Figs. 1, 2, [0041], [0048], [0061], [0071]-[0072], [0079], [0081], [0084]), but does not describe a display device wherein each of the first sensing scan signal and the 
Mizukoshi; Seiichi, US 20150179105 A1, describes a display device in which adjacent light emitting elements are connected to different data lines, and in which the scan pulse to one sub-pixel scan line partially overlaps the scan pulse to the adjacent sub-pixel scan line (Mizukoshi; see Fig. 3, 5A, [0003], [0040]-[0041]), but does not describe a display device wherein each of the first sensing scan signal and the second sensing scan signal is composed of a turn-on level in a first period, a turn-off level in a second period after the first period, a turn-on level in a third period after the second period, and a turn-off level in a fourth period after the third period; and the fourth period of the first sensing scan signal precedes the third period of the second sensing scan signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael J Eurice/Primary Examiner, Art Unit 2693